 WOODS SCHOOLSThe Woods Schools and Pennsylvania Federation ofTeachers. Case 4-CA-1240930 April 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 16 May 1983 Administrative Law JudgeWalter J. Alprin issued the attached decision. TheRespondent and the General Counsel filed excep-tions and a supporting brief, and the Respondentfiled an answering brief.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommended Orderas modified.The judge found that the Respondent violatedSection 8(a)(3) and (1) of the Act by denying LoisAltman summer per diem employment. The judgefound a causal connection between Altman's pro-tected activity as union president and the Respond-ent's refusal to provide her with per diem work asa substitute. The Respondent's exceptions contendthat it based its decision with regard to per diememployment solely on the respective qualificationsof potential substitutes. We find merit in the Re-spondent's contentions.As of 1981, Lois Altman had been working withhandicapped students at the Respondent's facilityfor almost 20 years. Altman had also been a unionofficial since 1975. In 1981,3 she was the Union'spresident and a key member of the Union's bar-gaining team for new collective-bargaining agree-ments.During the regular school year, Altman hadworked as a full-time or substitute art "teacher"until 1978, when the Respondent reclassified her asan art "instructor" because she lacked state certifi-cation for teacher positions. In August 1981, theRespondent again had to change Altman's job clas-sification in order to comply with state require-ments for 5-1/2 daily hours of certified teacher in-struction, which included the art and music pro-The Respondent has requested oral argument. The request is denied.The record, the exceptions, and the briefs adequately present the issuesand positions of the parties.I No exceptions were filed to the judge's findings that the Respondentdid not threaten to replace employees in violation of Sec. 8(aX1); did notrequire employees to obtain certification in violation of Sec. 8(aX3) and(1); and did not change its dress code, transfer an employee from one setof shift hours to another, and install a timeclock for nonprofessionals inviolation of Sec. 8(aX5) and (1).s All dates are in 1981, unless otherwise indicated.270 NLRB No. 29grams. Altman still did not have the requisite certi-fication. She accepted the option of remaining withthe Respondent in a vocational job.During 16 summers of her tenure with the Re-spondent, Altman had worked in summer campsessions. From 1975 to 1980, she was an instructorin the summer art and music program. This pro-gram was abolished for economic reasons, howev-er, after the 1980 camp. At the end of the 1981 reg-ular school year, Altman received notice that nofull-time summer assignments were available forher. She then placed her name on a per diem sub-stitute list indicating that she was available to sub-stitute during the summer session. Her lack ofteacher certification restricted her to work as asubstitute for absent instructors at Holland Voca-tional School. In the course of the summer, the Re-spondent called her twice to substitute. Both timesshe was unable to work due to prior personal com-mitments. The other instructor substitutes at Hol-land Vocation Center, Nancy Waldrich and CarlaReichman, worked an average of 27 days duringthe summer.The judge inferred from the amount of workavailable to other substitutes that mere lack ofwork was not the reason Altman was not asked tosubstitute. He then concluded that a causal connec-tion must have existed between Altman's union ac-tivity and the Respondent's failure to provide herwith work. He concluded that the Respondent hadfailed to show that the action would have takenplace in the absence of Altman's protected conductand on that basis found a violation.Contrary to the judge, we find that the recordshows no causal connection between the Respond-ent's failure to hire Altman as a per diem instructorand her activity on behalf of the Union.' Althoughwell aware of Altman's union activity, the Re-spondent had expressed no animosity against it.The preponderance of evidence supports the Re-spondent's contention that its hiring decisions werebased solely on the unique qualifications of the twoother substitutes and the particular needs of theschool population. Waldrich had experience as acounselor and was asked to work with traumatizedyoung adults. Reichman had worked with blindstudents at another school. Altman's experience asan art instructor made her less qualified to workwith the special populations that Reichman andWaldrich could serve. Accordingly, we find thatthe Respondent did not violate the Act by failingto employ Lois Altman as a per diem substitute' In this regard, our finding is consistent with the judge's finding thatthere was no nexus between Altman's union activity and her reclassifica-tion to a vocational job at the end of the summer of 1981.171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand we dismiss that part of the complaint so alleg-ing.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, The Woods Schools, Langhorne, Penn-sylvania, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied.1. Delete paragraphs l(c), 2(b), and 2(c) and re-letter the remaining paragraphs accordingly.2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT change the duties of employees,or the pension benefits payable upon retirement, orother terms and conditions of employment, withoutbargaining in good faith with Pennsylvania Federa-tion of Teachers as the exclusive bargaining repre-sentative of the employees in these appropriateunits:All teachers, counselors, evaluators and teach-ers aides employed at our Langhorne, Pennsyl-vania facility, including teachers at the"Larchwood" unit, but excluding the part-timeadult education teachers, office clerical, custo-dial and confidential employees, guards and su-pervisors as defined in the National Labor Re-lations Act.All nonprofessional and nontechnical serviceand maintenance employees including house-keepers, houseparents, drivers, custodians,cleaners, pantry workers, seamstresses, counterworkers, groundsmen, painters, lifeguards,laundry workers, stockmen, cooks, plumbers,mechanics, dishwashers, pantry employees, ap-prentice masons, carpenters, electricians,bakers, masons, upholsterers employed at ourLanghorne, Pennsylvania facility; but exclud-ing all professional, technical, managerial, cler-ical and confidential employees and guards andsupervisors as defined in the National LaborRelations Act.WE WILL NOT unlawfully poll our employeeswith regard to their desires for union representa-tion.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain in good faith withPennsylvania Federation of Teachers as the exclu-sive representative of the employees in the abovebargaining units concerning rates of pay, wages,hours, and other terms and conditions of employ-ment, and embody any understanding reached in asigned agreement.THE WOODS SCHOOLSDECISIONSTATEMENT OF THE CASEWALTER J. ALPRIN, Administrative Law Judge. Thecomplaint in this case was issued October 30, 1981,1 andwas later amended. The issues are generally whether theRespondent conducted a number of specified practicesinterfering with, restraining, and coercing employees inviolation of Section 8(aX1) of the National Labor Rela-tions Act, by discriminating to discourage union mem-bership in violation of Section 8(a)(3) of the Act, and byrefusing to bargain collectively in violation of Section8(a)(5) of the Act. The case was tried before me at Phila-delphia, Pennsylvania, from July 21-26, 1982, inclusive.On the entire record, including my observation of thedemeanor of the witnesses, and after considering thebriefs filed by the parties on October 18, 1982, I makethe followingFINDINGS OF FACTA. Business of the Respondent and Description ofLabor UnitThe Respondent is a Pennsylvania corporate nonprofithealth care institution within the meaning of Section2(14) of the Act, with facilities at Langhorne, Pennsylva-nia. During the 12-month period prior to the complaint,the Respondent's gross annual income received in thecourse and conduct of providing its services exceeded$250,000, and during said period it purchased goodsvalued in excess of $50,000 from firms located in Penn-sylvania and said firms received the goods from outsidePennsylvania. The Respondent admits, and I find, that itis an employer within the meaning of Section 2(2), (6),and (7) of the Act, that the Pennsylvania Federation ofTeachers, hereinafter "the Union," is a labor organiza-tion within the meaning of Section 2(5) of the Act, andthat the following employees of the Respondent consti-tute units appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:I All dates are in 1981 unless otherwise indicated.172 WOODS SCHOOLS(a) All teachers, counselors, evaluators and teach-ers aides employed by the Respondent at its Langh-orne, Pennsylvania facility, including teachers at the"Larchwood" unit, but excluding the part-timeadult education teachers, office clerical, custodialand confidential employees, guards and supervisorsas defined in the Act.(b) All nonprofessional and nontechnical serviceand maintenance employees including housekeepers,houseparents, drivers, custodians, cleaners, pantryworkers, seamstresses, counter workers, grounds-men, painters, lifeguards, laundry workers, stock-men, cooks, plumbers, mechanics, dishwashers,pantry employees, apprentice masons, carpenters,electricians, bakers, masons, upholsterers employedby The Woods Schools at its Langhorne, Pennsyl-vania facility; but excluding all professional techni-cal managerial, clerical and confidential employeesand guards and supervisors as defined in the Act.The Respondent's institution serves mentally, emotion-ally, and physically handicapped or retarded individuals,aged from 4 to 70 years. It covers 300 acres with over 70residential, vocational, and educational facilities, caringfor a population of over 560 persons. It employs almost100 nonunionized persons, and approximately 650 union-ized persons of whom about 80 are professional educa-tional personnel and 550 are houseparents and other non-professionals. The Union was certified as representingthe professional unit on September 15, 1975, and the non-professional unit on October 6, 1980. A contract betweenthe Respondent and the professional unit of the Unionwas negotiated effective May 31, 1978, to June 30, 1981,and was extended through September 15. As hereinafterdiscussed, negotiations did not result in a further agree-ment with the professional unit, or in an original agree-ment with the nonprofessional unit, and the Union initiat-ed a strike on October 19. Negotiations continued to De-cember 16.B. Interfering With, Restraining or CoercingEmployees1. PollingUpon receipt of the March 26 request of the Union'sprofessional unit to commence negotiation of a contractto succeed the expiring one, the Respondent's director offinance Richard Braksator met with other administrativeofficers to review what they considered a lack of interestin the Union among the unit members, and to develop alist of some 10 unit members who were said to have sucha negative interest.2Braksator phoned counsel and re-quested that an "RM" petition be filed, which was ac-complished on March 31. The Regional Director dis-missed the petition, finding there were insufficient crite-ria to support a belief that the Union was no longer rep-resentative.On April 7, after the Board had declined investigationof the RM petition, teachers and instructors were in-formed by the public address system, about 2 p.m., thatI Actually, 2 of the 10 were on the Union's negotiating committee.they were to report to the cafeteria at the conclusion ofthe formal education program at 3 p.m., to meet with Di-rector of Program Services Kenowitz. There they wereaddressed by Kenowitz, who introduced the school'spresident Dr. Harold Barbour who, paraphrasing from aprepared text, advised them that a decertification petitionhad been filed because a number of employees did notwant the Union, that the Board had required additionalinformation, and that a "straw vote" would be takenthen and there to determine whether the employees stillfavored union representation.Ballots were distributed, and the Respondent's repre-sentatives moved away from where the employees sat atthe cafeteria tables while the ballots were marked,folded, and placed in a carton. Employees had been toldthat a number of them were against the Union, but themethod of marking ballots permitted employees to ob-serve how other employees were voting. The ballotswere tabulated by representatives of both the Respond-ent and the Union, and there were 64 votes in favor ofthe Union and 6 against. The RM petition was with-drawn by the Respondent.DiscussionThe General Counsel alleges that the safeguards re-quired for polling, as established in Struksnes Construc-tion Co., 165 NLRB 1062, 1063 (1967), were absent here,in that (I) the purpose was not to determine the truth ofthe Union's claim to a majority but, particularly in viewof the alleged unfair labor practices later discussed andof the lack of reasonable cause for doubt of the Union'sbona fides, was intended as an indication to employees ofthe Respondent's union animus, and that (2) the ballotingin view of fellow employees, particularly after they hadbeen informed that some of the fellow employees wereagainst the Union, did not constitute a secret vote. TheRespondent of course argues that all of the Struksnessafeguards were provided.As later discussed, I do not find that the Respondentengaged in most of the unfair labor practices alleged, anddo not find that the act of polling was another manifesta-tion of existing union animus. The polling of employeeshere, however, grossly violated the secrecy principles ofStruksnes. The employees were specifically told by theRespondent that there were some among them who wereantiunion, and yet they knew that fellow voters wereable to see how they voted. In Justus Co., 199 NLRB422, 423 (1972), "Precautionary measures to insure thesecrecy of the ballots were not taken and employeeswere able to observe how others voted." In this case, asin that, such a nonsecret poll of employee sentiments vio-lates Section 8(a)(Xl1) of the Act.2. Threats to replace employeesIn the June 22-28 issue of Management Notes, aweekly newsletter distributed by the Respondent to itssupervisors, Braksator informed supervisors that theycould advise employees that "if a job action is com-menced, the Wood Schools can and will permanently re-place employees on strike." In late September or earlyOctober, several employees asked Supervisor Beaumont173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat had transpired in a supervisors' meeting. One em-ployee testified that Beaumont responded "that Dr. Bar-bour said if we go out on strike we're going to be fired."Beaumont denied having made such a response, testify-ing that he said only that striking employees would haveto be replaced so that the Woods schools could continueto function. Another employee testified that on October5 Beaumont explained to a meeting of employees the dis-tinction between economic and unfair labor practicestrikes.During a negotiating session, Braksator told theUnion's negotiators to "tell your people that if they goout on strike they will be fired and permanently re-placed." Braksator admitted making the comment, buttestified that he had done so in the context of theUnion's having threatened a strike if the Respondent didnot give in to economic demands, and that the commentwas followed by a discussion between the parties as tothe differences between economic strikes and unfair laborpractice strikes.After the Union had given the required 10-day noticeof intent to strike, the Respondent directed a letter to allemployees, advising:...The Schools intends to replace striking work-ers.... The law provides that ... employees whoengage in an economic strike may be permanentlyreplaced, but they are entitled to reinstatement ifthey offer to return to work unconditionally and iftheir jobs have not been permanently filled ....You should be aware that if, in the unlikely situa-tion, we commit an unfair labor practice which pro-longs the strike, strikers must be restored to theirjobs if they ask for unconditional reinstatement.A similar statement was made to supervisors in a memo-randum outlining procedures to be followed in the eventof the strike.DiscussionThe issue here is whether the message received by theemployees was ". ..that if they engaged in an economicstrike they would be replaced and would lose their jobspermanently. As the Board has frequently held, such in-struction to employees is not an accurate statement ofthe law, and 'could have no other than a coerciveeffect...."', Under the circumstances here I find thatno such threat was made to the employees.Though the statement made in Management Notes re-garding permanent discharge was obviously incorrect byreason of being incomplete, there is no evidence thatsuch an incorrect statement was repeated to unit mem-bers so as to coerce them, other than the testimony re-garding a statement made by Supervisor Beaumont. Icredit Beaumont's denial. The alleged statement wasmade over 2 months after the Management Notes inquestion was distributed, and it has been undeniablyshown that at a time contemporaneous with the allegedstatement Beaumont was explaining to employees the dif-ference between economic and unfair labor practiceSt. Anthony's Center. 227 NLRB 1777, 1785 (1977).strikes. Equally, Braksator's statement at. the August 5meeting would be likewise improper if there were nomore than the statement. The undisputed explanationthat the statement was made in response to the threat ofan economic strike, and the undisputed testimony thatthe statement was followed by discussion of economicversus unfair labor practice strikes, places the statementin a noncoercive context where no violation of the Acttook place.3. Requiring certification as a condition ofcontinued employmentLouise Altman, a 20-year employee of the Respondent,active in the Union and its president at the times men-tioned herein as well as being on the negotiating team,had been classified as a "teacher" until 1978, and thereaf-ter as an "instructor," the difference being that teachersare state certified. The Respondent pays certified teach-ers more than instructors. Certificates are awarded bythe State to holders of bachelor's degrees with 24 addi-tional postgraduate educational credits. A provisional,temporary certificate valid for I year can be obtained byan individual enrolled in a program to obtain certifica-tion. At her personal preference, Altman was enrolled ather alma mater, Antioch University, at a cost of $1500per semester of which $350 per year was reimbursablefrom the Respondent, rather than at the State University,where up to one-half of tuition was reimbursable.Beginning about 1976, state statute4provided for reim-bursable assignment of resident handicapped children toapproved private schools. This "third party financing" ofinstruction and maintenance fees required, inter alia, thatat least 5-1/2 hours of instruction daily be by certifiedteachers. A state audit in 1979 cited the Respondent forimproper certification5and when Director of ProgramServices Kenowitz was employed by the Respondent inJanuary 1980, he was specifically given the task of seeingthat the Respondent complied with these requirementsfor third-party financing. Kenowitz determined thatthere were a number of individuals not certified and,prior to the summer of 1980, he directed a subordinate tocontact the instructors and advise that they should dosomething about obtaining certification. In August 1981letters were sent to eight instructors, including Altman,reaffirming that certification was required.8Both art andmusic were at this time included in the program of in-struction to make up the 5-1/2 hours per day, and thusrequired certified teachers. Altman was given the option4 22 Penn. Code, Ch. 18, HJ 181.11 through 181.23 inclusive.' The 1979 audit was not introduced into evidence or produced at thehearing, but correspondence from the State Department of Educationdated April 12, 1982, states that "The Pennsylvania Department of Edu-cation, although per previous correspondence, telephone conversationsand on-site visits, brought to your attention our concern regarding thecertification of several employees" and that it had "alerted the WoodsSchool on numerous occasions that appropriate penalties would be forth-coming for the failure to utilize appropriate certified individuals forteaching assignments."s Of these, several obtained certification, one did not and left the Re-spondent's employ, one did not and was transferred to a nonteachingfunction, and Altman, when she did not, was to be offered a transfer to anonteaching function.174 WOODS SCHOOLSof remaining in the employ of the Respondent, in a voca-tional as opposed to teaching capacity.DiscussionThe General Counsel argues that requiring employeesto obtain certification was a pretext used to discouragemembership in a labor organization, in violation of Sec-tion 8(aX3) of the Act. The evidence is that this require-ment was imposed upon some eight employees, of whomonly Altman was shown to have some involvement withthe Union. There is no evidence of a nexus between en-forcement of this requirement and union membership oractivity. Even if there were such evidence, so that thefirst portion of the causation test enunciated in WrightLine' was met and a prima facie case established, the Re-spondent has demonstrated that the same action wouldhave taken place even in the absence of the protected ac-tivity by reason of the requirements of the Pennsylvanialegislature and department of education. I find no viola-tion of the Act.4. Denying Altman summer employmentDuring her 20 years of employment with the Respond-ent Altman had worked for 16 summers, and continuous-ly since 1967 or 1968, as a full-time teacher or substituteteacher or instructor. In March, Altman signed a list ofthose desiring summer employment. She did not hearfurther, for it was ordinarily the case not to receive as-signments till the start of summer. On the last day of theschool year Altman inquired as to her summer assign-ment, and was told that she had not been given full-timesummer employment but that she might put herself downfor per diem substitute work, which she did. She wasphoned at 8:30 a.m. the first day of the summer sessionto report to work immediately. Having made other plansfor the day, Altman declined. She received no furtherwork offers during the summer. The Respondent at-tempted to use certified teachers as substitutes for certi-fied teachers and therefore Altman could only have beenused as a substitute instructor at the Holland VocationalCenter. The average number of per diem substitute daysover the summer was 16, though in Holland VocationalCenter it was slightly over 21 days, and for those work-ing as instructors rather than teachers the average was 27days.DiscussionThe General Counsel has established that positions forwhich Altman qualified did in fact exist, as summer perdiem substitute to work as an instructor at the vocationalcenter. Though the Respondent's director of educationtestified that others who signed the employment list alsodid not work, she was unable to specify who any ofthose others might have been other than that they mighthave worked as per diem substitutes. It is clear thatAltman was not denied summer employment as per diemsubstitute instructor by reason of lack of work. Consider-ing Altman's union position and her activity in ongoingnegotiations, I believe that a causal connection has been7 Wright Line, 251 NLRB 1083 (1980).established between the protected activity and the refusalto provide summer per diem employment. The Respond-ent has failed to meet the shifted burden established inWright Line, supra, of demonstrating that the same actionwould have taken place in the absence of the protectedconduct, and I find that a violation of Section 8(a)(1) and(3) took place.C. Refusal to Bargain1. The Respondent's unilateral actionsThe General Counsel alleges the Respondent refusedto bargain in violation of Section 8(a)(5) of the Actthrough unilaterally affecting changes in the conditionsof employment by modifying the dress code, changingshift hours, increasing work duties, installing timeclocks,changing retirement benefits, and implementing wageoffers.a. Dress codeIn July, Supervisor Chiavachi held a meeting of teach-ers in the Gardener unit and advised them as to dress.He said that no clogs were to be worn, and sandals onlywith back straps; that dungarees were permitted if nottoo patched or worn and not cut off; that slacks and topswere preferred; that women were not to wear short-shorts or bare midriffs, and unless swim suits were con-servative it was suggested that a T-shirt also be worn;and, that men were not to wear open neck shirts show-ing a bare chest, or racing-type bikini swimsuits. Menand women teachers were cautioned against dressing soas to arouse students sexually.The employees' manual contained the following nota-tion entitled "How Do I Look?-Manners and Dress":One of the major functions of all staff members is tooperate as an appropriate model on which studentscan pattern their own behavior and appearance. It isfor this reason that staff members are asked to avoidbehavior and language which would not be accepta-ble for the students to imitate. For the same reason,staff members are asked to keep in mind that dressand grooming should be in good taste and not "farout" or unusual. For safety reasons, sensible shoesare required at all times while working. Elevatedand clog-type footwear are undesirable and not ac-ceptable for persons employed as drivers. Consultyour supervisor in case of doubt in these areas.Staff members improperly attired were required tochange clothes on their own time prior to being permit-ted to start work. There were no discussions of the dresscode during then-current or prior negotiations.DiscussionThe Board has found that the unilateral change of adress code violates the Act.8In the matter at hand, how-a Concord Docu-Prep, Inc., 207 NLRB 981 (1973).175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDever, I find that Chiavachi's instructions did not consti-tute such a change. The original dress code in the em-ployees' manual is very general, using such standards as"good taste and not 'far out' or unusual" and "sensible,"with issues of doubt being referred to supervisors. Whilethere is no specific admonition in the code to avoid sexu-ally arousing students, I believe that the reference to"safety," albeit in reference to footwear, makes clear thatcertain modes of dress might constitute a threat to thesafety of both teacher and student. I find that there wasno change in the dress code, and no violation of the Act.b. Shift hours and cleaning dutiesIn March, employee Moyer complained to UnionPresident Altman that her shift as houseparent in Rose-wood residential unit was being increased by 2 hours,from 11 p.m. to 7 a.m. to 11 p.m. to 9 a.m., and askedAltman to intercede. Altman phoned Mather and re-minded him that shift hours were subject to negotiation.Mather took the position that since a shift of 11 p.m. to 9a.m. existed in other residential units the change at Rose-wood was not a unilateral change in working conditions,but that if Moyer phoned him he would "see what hecould do about it." Moyer never recontacted Altman,and Altman assumed that Moyer and Mather had"worked it out."Harewood, a new residential unit, was opened in July,to replace the Rosewood and Elmwood units. The newunit was to be a "behavior modification" unit, equippedwith kitchen facilities. While houseparents at Rosewoodand Elmwood had no cooking or cleaning duties, thatwork being done by separate pantry workers and clean-ing help, upon moving to Harewood they were to be re-quired to additionally prepare breakfast, and to cleanbathrooms, windows, and floors. The Respondent appar-ently offered those houseparents involved the option oftransferring to other positions, but it is not clear whenthe offer was made, what other positions were offered,or whether the employees would lose by the transfer.DiscussionIt is undisputed that unilateral changes in workingconditions are unlawful and violate Section 8(aX5) of theAct. However, the Board will not interfere with unilater-al actions where within the realm of management pre-rogatives or authorized by a "management prerogativesclause" of an existing contract, where a continuation ofpast practices retains the status quo, where of a trivial,de minimis nature, or where required by a necessarypromptness to meet a business requirement.9The transferof an employee from one set of shift hours to another,when both sets of hours previously coexisted, is a part ofthe managerial prerogative, and I find that in this case itdid not constitute a violation of the Act.The change in working conditions upon transfer ofhouseparents from Rosewood and Elmwood toHarewood, however, is quite another circumstance. TheRespondent argues that the increased duties came withinthe extremely broad job description of a houseparent as9 Postal Service, 203 NLRB 916, 919 (1973).being "responsible for complete physical care of a groupof multiple handicapped students.... Responsible forcontinuing educational and therapeutic programs....Responsible for assisting in educational, vocational andrecreational programs.... Responsible for maintaining awarm, homelike environment throughout the residence."In the Respondent's view, the assignment of cleaning andcooking duties, which it refuses to recognize as "addi-tional," comes within "management prerogatives" of as-signing any work within the job description. However,there is nothing in the record to indicate that a residen-tial "behavioral modification" program existed prior tothe opening of the Harewood residence, and the testimo-ny of the houseparents makes it appear that, rather thanthe program being a training benefit to the students itwas no more than additional drudgery for the staff. Theadditional duties imposed were transferred from otherclasses of employees, were new to these employees, wereof a highly demanding nature, and should have been ne-gotiated rather than unilaterally imposed. The action ofthe Respondent in unilaterally assigning these addtionalduties without negotiation constitutes a violation of Sec-tion 8(aX5) of the Act.c. Implementation of timeclocksIn early April, the Respondent announced at a teach-ers' meeting that timeclocks were to be installed, andabout the same time Altman was told that "timeclockswere coming." The first, and apparently only, discussionof timeclocks during negotiations was for the nonprofes-sional unit, on March 31, where the use of timeclockswas explained and comments requested. There is evi-dence that the Union welcomed the idea, and that a typi-cal comment was that this would stop nonprofessionalemployees from being cheated out of time. There wasalso testimony that after installation some machines weresabotaged by stuffing them with paper. About March 26the clocks were installed and use began for all of the Re-spondent's employees. Prior to installation of the time-clocks, both professional and nonprofessional unit em-ployees signed in and out of work even though only thenonprofessional unit employees were paid on an hourlybasis. Professional unit employees were thereafter re-quired to punch in and out whenever entering or leavingcampus rather than merely noting time of daily arrivaland departure.DiscussionThe Board has previously found that a change in workrules regarding clocking in and out of work, withoutnotice and bargaining, to be a violation of Section 8(a)(5)of the Act.10In the case of the nonprofessional unit em-ployees, however, the timeclock here was no more thana change in the system of existing recordkeeping, and thestatus quo was retained without meaningful change. Newuse of the timeclocks for the professional staff, on theother hand, was a change in that it required the clockingin and out each time the employee left campus duringo0 Schraffts Candy Co., 244 NLRB 581 (1979); Anchortank Inc., 239NLRB 430, 433 (1978).176 WOODS SCHOOLSthe day. However, the union representatives knew of theplan to install timeclocks as early as March 31, the instal-lation took place May 26, and the Union raised no com-plaint until June 15.A union cannot charge an employer with refusal to ne-gotiate when it has made no timely attempts to bring theemployer to the bargaining table.' Thus, in the finalanalysis, the Respondent's action in installing and imple-menting timeclocks under the circumstances describeddid not constitute a violation of Section 8(aX5) of theAct.d. Changes in pension benefitsThe Respondent's pension plan was established in 1958and benefits have been from time to time improved. TheRespondent contacted the plan's actuaries during thesummer of 1980 to determine whether existing benefitscould be increased without additional cost to the Em-ployer. By early 1981 it had a response that this could bedone, since return from investment was much greaterthan had been originally anticipated. On June 15, at a ne-gotiating session, Braksator told the union representativesthat he would like to discuss possible improvement in thepension program. Plans and actual data were requestedby and provided to the Union, but the issue was not ne-gotiated. On August 1, the Respondent's board of trust-ees approved the revision and improvement of the plan,effective retroactively to July 1.DiscussionCiting Chemical Workers v. Pittsburgh Glass Co., 404U.S. 157 (1971), the Respondent argues that its actionwas not a violation of the Act since it affected only therights of retired employees, a group not protected by theAct's collective-bargaining requirements. While it is cor-rect as to the holding of that case, the Respondent hasnot considered that the benefits which it caused to be in-creased without negotiation also inure to the benefit ofcurrent employees. As stated by the Court in the Pitts-burgh Glass decision, supra at 180, "future retirementbenefits of active workers are part and parcel of theiroverall compensation and hence a well established statu-tory subject of bargaining." Thus, I find that the Re-spondent's failure to negotiate pension increases eventhough such benefits would not be payable to employeesuntil they retired and could no longer be represented bythe Union in collective bargaining to be a violation ofthe Act.e. Unilateral implementation of wage increasesThe Union was certified as bargaining representativeof the nonprofessional unit on October 6, 1980, and bar-gaining for that unit commenced January 29. It was theRespondent's position that noneconomic issues were tobe disposed of before bargaining on economic issues, butthe Union made a wage demand on August 25 for a 30-percent across-the-board increase. On September 17 theRespondent made its offer, an across-the-board increase1' NLRB v. Alva Allen Industries, 369 F.2d 310, 321 (8th Cir. 1966);Carpenter Sprinkler Corp., 238 NLRB 974, 983 (1978).of 25 cents per hour. On October 5, the Union respondedwith a decreased demand for a 25-percent across-the-board increase. At an October 14 meeting the Respond-ent increased its original offer by adding a provision fora supervisory merit review increase, said by the Re-spondent to be a 13-percent increase and said by theUnion to have been 4- to 6.5-percent increase. On Octo-ber 19 the Union's strike began, and on October 22 theRespondent directed a letter advising the Union that ef-fective October 26 it was unilaterally implementing itslast wage offer.The Union had previously been certified to representthe professional unit and had negotiated a contract expir-ing in June 1981. On March 23, the Union requested thatbargaining on a new contract begin. There was a similarunderstanding that the Respondent would not considereconomic issues until the noneconomic matters were dis-posed of. Negotiations had reached a point where a Fed-eral mediator was called in and, on December 16, themediator announced to the Union that she had prevailedupon the Respondent to make a salary offer. The offerwas for a sliding scale of increases resulting in a firstyear increase of $1395 for most unit members. The mostsenior members of the unit, those already close to maxi-mum salary, including Union President Altman, wouldreceive an increase of only $200. The Union rejected theproposal as being unfair to those already close to maxi-mum. The Respondent came forward, through the medi-ator, with a revised offer which, although more generousoverall, contained an even greater disparity betweenthose at the minimum salary and those at the maximumsalary. The Union asked the mediator to explain to theRespondent that it was the sliding scale concept, ratherthan the amount of the increase which was objectionable,and that the Union would accept an increase of $1000across the board, which would result in less expense tothe Respondent. There was no agreement, however, andthe mediator dismissed the parties. The Union decided totransmit the Respondent's last offer to its membership,which it did 2 nights later, on December 18, at whichtime the membership rejected the offer. On December 22the Respondent directed a letter advising the Union that,effective January 1, 1982, it was unilaterally implement-ing its last wage offer.At the start of these negotiations the Respondent wasrepresented by an individual whose strategy admittedlywas "to negotiate for a year and then walk away." Thatindividual was discharged, and the Respondent's currentcounsel was retained. In private notes at negotiations, theRespondent sometimes made reference to the I-year an-niversary of union certification for the nonprofessionalunit, and that after impasse it would be free to implementwage increases. In June 1982, the Respondent advertisedfor a personnel specialist, specifying that "Experience inmanaging a union free environment a plus."DiscussionThe freedom to grant a unilateral wage increase is lim-ited to situations where there has been a bona fide butunsuccessful attempt to reach an agreement with a union,or the union bears the guilt for having broken off rela-177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions.12The Board recognizes that while an impasse maybe, and frequently is only temporary, it "permits the em-ployer to place into effect those wage increases or bene-fits it has heretofore offered."13In determining whetheran impasse has been reached the Board has looked tosuch issues as the bargaining history and length of nego-tiations, other aspects of good faith, the importance ofremaining disputed issues, and the contemporaneous un-derstanding of the parties. 14In the previous single instance in which this Union andRespondent were required to negotiate, they did so suc-cessfully and concluded an agreement. The bargaininghere for the nonprofessional unit commenced January 29,almost 9 months prior to unilateral implementation of thewage offer. That implementation came only after a uniondemand, the Respondent's counteroffer, and the Union'scounterdemand and its strike. The bargaining here forthe professional unit commenced March 27, over 9months before the unilateral implementation of the wageoffer. This bargaining saw the appeal to the Federal Me-diation Service, which was unable to bring the parties toan agreement, and a final disagreement not on the in-creased amount of total wages but on the more basicissue of the manner in which the increase was to be allo-cated. As discussed earlier herein, during these negotia-tions there were a number of instances of unfair laborpractices by the Employer, but that is only one criterionof impasse. Finally, it is obvious that whatever noneco-nomic issues had been settled or remained disputed, theunresolved dispute as to wages constituted a major ob-struction to agreement.There is evidence that the Respondent was aware thatits obligations under the Act might be different a yearafter certification if a contract had not been negotiated.That evidence itself does not prove the Respondent tohave falsely engineered a situation to be labeled "im-passe." On the contrary, I find that the Respondent hasfulfilled its obligation to undertake collective bargainingin good faith, over a sufficient time, until both partieswere deadlocked by significant and unresolved differ-ences as to the basic issue of wages. The advertisementstressing experience in a union-free environment must beviewed first in the context of a work force of which 13percent was not unionized, and secondly being placed ata time when the strike had been ineffective for 6 monthsleading to obvious conclusions as to the Union's future. Ifind the Respondent's unilateral implementation of previ-ously offered wage increases not to constitute a violationof its obligation under Section 8(a)(5) of the Act toengage in collective bargaining.D. Unfair Labor Practice or Economic StrikeThe General Counsel alleges that the strike by bothunits, which began October 19, was caused by those uni-lateral actions claimed to have been the Respondent'sabove-considered unfair labor practices.'1The Respond-iI Herman Sausage Ca v. NLRB, 275 F.2d 229 (5th Cir. 1960).is Charles D. Bonanno Linen Service, 243 NLRB 1093, 1094 (1979)." Taft Broadcasting, 163 NLRB 475, 478 (1967)." The General Counsel made an eleventh-hour motion to amend thecomplaint to add an allegation of generally failing to engage in bargain-ing. The motion was denied as untimely.ent, on the other hand, alleges that the sole basis of thestrike was the failure of the Union to obtain the econom-ic gains for which it bargained.The first time these labor practices were raised by theUnion was on June 15.16 At that time there was a nego-tiating session at which the matter of pension increaseshad been raised. The Union called for a caucus, at whichthe union representative asked the members of the teamif there were "other activities that they could recallwhere the management had made unilateral decisionswithout dicussing them either at the bargaining table orsomewhere else." The representative gave a short expla-nation of employee rights "and we compiled a list ofabout six or seven items." The negotiations reconvened,and the union representative told the Respondent:That I felt they had committed a number of unfairlabor practices, which were impeding our progressat the bargaining table, and that as long as theywere going to unilaterally make changes in condi-tions of employment while we were here trying tonegotiate conditions of employment, we would notreach an agreement.The Respondent's reaction was one of "surprise," andthey requested a caucus, from which they returned tostate that they had consulted counsel, whose opinion wasthat the items mentioned, being the changes involvingtimeclocks, duties, shifts, and retirement increase, werenot unfair labor practices.The Union filed unfair labor practice charges as tothese and other items on September 16. In late Septem-ber it took a strike vote of its members, and on October2 it directed a letter to the Respondent requesting resto-ration of conditions of employment "as they existed priorto April 1" advising that "Your compliance with this re-quest would avoid [the] pending strike scheduled for Oc-tober 19." After the strike there were additional negotia-tions, culminating in the Federal mediation and economicoffers and rejections discussed above.DiscussionThe unfair labor practice complaints were made to theRespondent by the Union on June 15. Economic bargain-ing did not begin until the first union demand on August25. The unfair labor practice charges were filed with theBoard on September 16. The Respondent's first econom-ic offer was made on September 17. The strike vote washeld in late September, with union members specificallybeing advised that the strike issue was the unfair laborpractices. On October 2 the Union directed a letter tothe Respondent advising that the strike could be avoidedby a return to the conditions of employment which exist-ed prior to the unfair labor practices charged. The Re-spondent did not agree to such a return, and the strikebegan October 19. Economic negotiations continued, andon October 22 the Respondent claimed an impasse re-garding wages on which it based the implementation of16 An exception is the change in shift hours, which occurred in Marchand was the subject of a single phone conversation between Altman andMather.178 WOODS SCHOOLSits last offer to the nonprofessional unit. It was not untilDecember 22 that the Respondent claimed an impasse re-garding wages on which it based the implementation ofits last offer to the professional unit. The economic nego-tiations were thus in the most formative of stages at thetime of the strike vote, while the unfair labor practicecharges had been discussed and fully considered by bothsides. The Union's final statement on the unfair laborpractice charges was its offer to call off the forthcomingstrike if those specific issues were settled. This was aclear demonstration that the Union considered the unfairlabor practice charges the complete reason, even morethan a contributing cause, for the strike of October 19. Itis well settled that "If an unfair labor practice is a con-tributing cause of a strike, then, as a matter of law, thestrike must be considered an unfair labor practicestrike."1It is equally well settled, by the Board and bythe courts, that an unfair labor practice strike does notresult merely because the strike follows an unfair laborpractice, but that a causal connection must necessarily beshown to exist between the two. 18 Thus, I find the striketo have been an unfair labor practice strike.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following employees of the Respondent consti-tute units appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act:(a) All teachers, counselors, evaluators and teach-ers aides employed by the Respondent at its Langh-orne, Pennsylvania facility, including teachers at the"Larchwood" unit, but excluding the part-timeadult education teachers, office clerical, custodialand confidential employees, guards and supervisorsas defined in the Act.(b) All nonprofessional and nontechnical serviceand maintenance employees including housekeepers,houseparents, drivers, custodians, cleaners, pantryworkers, seamstresses, counter workers, grounds-men, painters, lifeguards, laundry workers, stock-men, cooks, plumbers, mechanics, dishwashers,pantry employees, apprentice masons, carpenters,electricians, bankers, masons, upholsterers employedby The Woods Schools at its Langhorne, Pennsyl-vania facility; but excluding all professionals, techni-cal, managerial, clerical and confidential employeesand guards and supervisors as defined in the Act.4. By failing to maintain secrecy of balloting in a pollof employees concerning their union sentiment, the Re-spondent has engaged in an unfair labor practice withinthe meaning of Section 8(a)(1) of the Act.l' NLRB v. Colonial Haven Nursing Home, 542 F.2d 691, 704 (7th Cir.1976).' T7yposervice Corp., 203 NLRB 1180 (1973); Cagle', Inc. v. NLRB,588 F.2d 943, 950 (5th Cir. 1979); NLRB v. Proler International Corp., 635F.2d 351, 354 (5th Cir. 1981).5. By denying Lois Altman summer per diem employ-ment, the Respondent has engaged in an unfair laborpractice within the meaning of Section 8(aXI) and (3) ofthe Act.6. By modifying the duties of certain of its employeesin the unit referred to above in paragraph 3(b) by requir-ing said employees to perform additional cleaning duties,without prior notice to the Union and without having af-forded the Union an opportunity to negotiate and bar-gain as the exclusive representative of the Respondent'semployees, the Respondent has engaged in an unfairlabor practice within the meaning of Section 8(aX)(1) and(5) of the Act.7. By increasing pension benefits without prior noticeto the Union and without having afforded the Union anopportunity to negotiate and bargain as the exclusiverepresentative of the Respondent's employees, the Re-spondent has engaged in an unfair labor practice withinthe meaning of Section 8(a)(1) and (5) of the Act.8. The strike which began on October 19, 1981, is anunfair labor practice strike.9. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent violated Section8(a)(1), (3), and (5) of the Act, I recommend that it berequired to cease and desist therefrom, and in any othermanner interfering with, restraining, or coercing its em-ployees in the exercise of their rights under Section 7 ofthe Act.Having found that the Respondent unlawfully failed toprovide Lois Altman with summer per diem employ-ment, I recommend that the Respondent be ordered tomake her whole for any loss of earnings she may havesuffered as a result thereof by paying her the amount shenormally would have earned, less net earnings, to whichshall be added interest to be computed in the mannerprescribed in F. W. Woolworth Co., 90 NLRB 289 (1950),and Florida Steel Corp., 231 NLRB 651 (1977).'1Having found that the Respondent changed the dutiesof employees and changed the pension benefits payableupon retirement without bargaining in good faith withthe Union, I recommend that, on request, the Respond-ent be required to bargain in good faith with the Unionand, if an understanding is reached, to embody such un-derstanding in a written, signed contract.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended20'9 See generally Isis Plumbing Co., 138 NLRB 716 (1962).'o If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Respondent, The Woods Schools, Langhorne,Pennsylvania, its officers, agents, successors, and assigns,shall1. Cease and desist from(a) Changing the duties of employees, or the pensionbenefits payable upon retirement, or other terms andconditions of employment, without bargaining in goodfaith with the Union.(b) Unlawfully polling its employees with regard totheir desires for union representation.(c) Discriminating against employees in regard to hireor tenure of employment because they engaged in unionactivities.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights to engage in or refrain from engaging in any or allof the activities specified in Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act.(a) On request, bargain in good faith with the Pennsyl-vania Federation of Teachers as the exclusive bargainingrepresentative of the employees in the unit describedabove and, if an understanding is reached, embody suchunderstanding in a written, signed contract.(b) Make Lois Altman whole for any loss of earningsshe may have suffered as a result of discriminationagainst her in the manner set forth in the section of thisdecision entitled "The Remedy."(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, timecards, social security payment records,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at the Respondent's facility at Langhorne,Pennsylvania, copies of the attached notice marked "Ap-pendix."'1Copies of the notice, on forms provided bythe Regional Director for Region 4, after being signedby the Respondent's authorized representative, shall beposted by Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that the notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS ALSO ORDERED that the complaint be dimissed in-sofar as it alleges violations of the Act not specificallyfound."1 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."180